           Case 3:15-cv-07658-MAS-LHG Document 370 Filed 10/12/18 Page 1 of 2 PageID: 9634




                          October 12, 2018

                          VIA ECF

                          The Honorable Lois H. Goodman
                          United States Magistrate Judge
                          U.S. District Court for the District of New Jersey
                          Clarkson S. Fisher Federal Building and U.S. Courthouse
                          402 East State Street
                          Trenton, New Jersey 08608
Richard Hernandez
Partner                   Re: In re Valeant Pharmaceuticals International, Inc. Securities Litigation
T. 973-848-8615
F. 973-297-6615               Master File No. 15-7658 (MAS) (LHG)
rhernandez@mccarter.com


                          Dear Judge Goodman:

McCarter & English, LLP   On behalf of Defendant Valeant Pharmaceuticals International, Inc. and other
Four Gateway Center       defendants, we write in response to Your Honor’s October 1, 2018 Order setting
100 Mulberry Street       today as the deadline for motions to continue the stay of this matter (ECF No. 357).1
Newark, NJ 07102-4056
T. 973.622.4444
F. 973.624.7070           We understand that Jeffrey Ubben and the recently added ValueAct defendants
www.mccarter.com
                          intend to file a motion to dismiss the securities claims against them. As a matter of
                          statute, a stay of discovery will automatically be in effect upon the filing of any
                          motion to dismiss Plaintiffs’ First Amended Consolidated Complaint (“FAC”). The
                          Private Securities Litigation Reform Act (“PSLRA”) provides that: “[i]n any private
                          action arising under [the federal securities laws], all discovery and other
BOSTON                    proceedings shall be stayed during the pendency of any motion to dismiss, unless
                          the court finds upon the motion of any party that particularized discovery is
HARTFORD                  necessary to [(1)] preserve evidence or [(2)] to prevent undue prejudice to that
                          party.” 15 U.S.C. § 78u–4(b)(3)(B) (emphasis added).
STAMFORD

                          Courts have interpreted the text of the PSLRA literally to mean that the stay
NEW YORK
                          automatically takes effect once any motion to dismiss is filed. See In re Smith
NEWARK
                          Barney Transfer Agent Litig., No. 05 Civ. 7583 (WHP), 2012 WL 1438241, at *2
                          (S.D.N.Y. Apr. 25, 2012) (“[T]here is nothing ambiguous about the meaning of ‘any’”
EAST BRUNSWICK            and “this Court is not at liberty to rewrite the statute to reflect a meaning it deems
                          more desirable.”); see also Petrie v. Elec. Game Card, Inc., 761 F.3d 959, 968 (9th
PHILADELPHIA              Cir. 2014) (“When an amended complaint is filed after an earlier complaint has been
                          upheld (at least in part), the bulk of district courts have ruled that filing a motion to
WILMINGTON
                          1Defendants J. Michael Pearson, Howard B. Schiller, Robert L. Rosiello, Deborah Jorn, Ari
WASHINGTON, DC
                          S. Kellen, Tanya Carro, Robert Ingram, Ronald H. Farmer, Colleen Goggins, Anders Lönner,
                          Theo Melas-Kyriazi, Robert N. Power, Norma Provencio, Katharine B. Stevenson, Deutsche
                          Bank Securities Inc., HSBC Securities (USA) Inc., Mitsubishi UFJ Securities (USA), Inc.,
                          DNB Markets Inc., Barclays Capital Inc., Morgan Stanley & Co. LLC, RBC Capital Markets,
                          LLC, and SunTrust Robinson Humphrey, Inc. join in this letter.
Case 3:15-cv-07658-MAS-LHG Document 370 Filed 10/12/18 Page 2 of 2 PageID: 9635




          October 12, 2018
          Page 2




          dismiss the amended complaint also triggers a stay of any discovery.”); Fosbre v.
          Las Vegas Sands Corp., No. 2:10-CV-00765-KJD-GWF, 2012 WL 5879783, at *3
          (D. Nev. Nov. 20, 2012) (“[I]t is proper to impose the stay of discovery pending the
          decision on the motion to dismiss the Second Amended Complaint, notwithstanding
          that the parties engaged in discovery prior to its filing.”).

          Indeed, courts in this District have held that “discovery must be stayed pending all
          motions to dismiss, even if an earlier motion to dismiss failed.” Monk v. Johnson &
          Johnson, No. 10-4841 (FLW), 2013 WL 436514, at *2 (D.N.J. Feb. 5, 2013) (holding
          that “the PSLRA’s expansive language” required a stay of all claims raised in an
          amended complaint even though defendants sought only to dismiss a subset of
          those claims). Thus, even if a forthcoming motion to dismiss applies only to a
          subset of claims, the plain language of the PSLRA triggers a stay of the entire
          action.

          As the statute makes clear, the automatic stay may be lifted only on a showing that
          “particularized discovery is necessary to preserve evidence or to prevent undue
          prejudice to th[e] [requesting] party]." 15 U.S.C. § 78u-4(b)(3)(B); see 380544
          Canada Inc. v. Aspen Tech., Inc., No. 07 Civ. 1204, 2007 WL 2049738, at *2
          (S.D.N.Y. July 18, 2007) (a stay “may be lifted only if a court finds that doing so is
          necessary to preserve evidence or prevent undue prejudice” while a motion to
          dismiss is pending). A discovery request is “particularized when it is directed at
          specific persons, and it identifies specific types of evidence that fall within its scope,”
          Fisher v. Kanas, No. 06-CV-1187 (ADS) (ETB), 2006 WL 2239038, at *2 (E.D.N.Y.
          Aug. 4, 2006); and the party seeking to lift the stay “bears the burden of showing
          undue prejudice.” Botton v. Ness Techs. Inc., No. 11-3950 (SRC) (MAS), 2011 WL
          3438705, at *1 (D.N.J. Aug. 4, 2011) (Shipp, J.).

          Accordingly, if a motion to dismiss is filed, the burden is on Plaintiffs to move to lift it.
          In the interim, Defendants are working with Plaintiffs to advance ongoing discovery.

          Please do not hesitate to contact me if you have any questions.

          Respectfully submitted,

          s/ Richard Hernandez

          Richard Hernandez

          cc: All Counsel of Record (via ECF)
